Citation Nr: 1029397	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-39 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Allen T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran contends entitlement to an evaluation in excess of 50 
percent for PTSD is warranted due to an increase in 
symptomatology related to this disorder.  He further asserts that 
his service-connected disabilities render him unable to obtain or 
maintain gainful employment. 

During the development of the instant claim, the Veteran was 
scheduled for a VA examination in November 2007.  Records 
indicate the Veteran failed to report for this examination.  
However, in reviewing the record, the Board observes efforts to 
notify the Veteran of this examination were not associated with 
the claims file.  Furthermore, the Board notes in an August 2008 
notice of disagreement, the Veteran's representative indicated VA 
"failed to provide adequate medical examinations" with respect 
to the instant claims.  As documentation related to the scheduled 
VA examinations are not of record, a remand is necessary to 
provide the Veteran another VA examination to determine the 
current severity of his PTSD and whether his service-connected 
disabilities render him unemployable.

With respect to the VA examination to be scheduled in conjunction 
with this remand, the Veteran is hereby notified that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase without good cause, the 
claim shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  See 38 C.F.R. § 3.655 
(2009); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  Further, the 
Board observes that a TDIU claim is a claim for an increased 
rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  Efforts 
to notify the Veteran of this examination 
must be associated with the claims file.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities and his 
employability, including whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that his PTSD causes him to be unable to 
obtain and retain substantially gainful 
employment.  The rationale for all 
opinions expressed must be provided.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



